Title: To George Washington from Daniel Jenifer Adams, 4 February 1775
From: Adams, Daniel Jenifer
To: Washington, George



Honour’d Sir
Portobacco [Md.] Feby 4th 1775

Since I saw you last, I have Wrote to my Uncle at Anapolis, Acquainting Him of my Sisters contending for the Land you Attach’d. He has Since Wrote to them Touching the Matter, and they are Agree’d to give the Land up on conditions they can keep it this Year, as they are prepareing for a Crop and has Sew’d some considerable Quantity of Wheat, and I immagine it will make no Odds with you, as it will be two late for to Rent the Land Out by the time you can have it Condemn’d, I have desir’d Mr Stone to let the Lan’d be condemn’d next Court, if its your desire—Lately Stromatt has brought Sute Against me for the Bond that was Forfeited at Annapolis in the Loan Office. He was the cause of the Bonds being forfeited, and convincd was it defended properly He coul’d not recover it, Untill the Limited time of Payment, but you to Act in this as you think proper as he will have an Undoubted right to fall on the Land as soon as He Obtains a Judgment, which will be next Court if it is not defended. I am Hon. Sir Your Most Obedient and Most Hum. Servt

Danl J. Adams

